Citation Nr: 0610302	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  03-26 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic Eligibility for Department of Veterans Affairs (VA) 
death benefits.  


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The appellant contends that she is entitled to VA benefits 
based on the active duty service of her husband who is now 
deceased.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was originally before the Board in June 
2004 when it was remanded to cure a procedural defect.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

Since the issue on appeal was last before the Board in June 
2004, a pertinent decision from the Court of Appeals for 
Veterans Claims (the Court) was issued in Pelea v. Nicholson, 
19 Vet. App. 296 (2005).  This decision held that it is of 
primary importance when addressing veteran status that the RO 
inform a claimant of what constitutes acceptable evidence of 
qualifying military service.

In a letter dated in December 2002, the appellant was 
informed that her husband was not service connected for any 
disability during his lifetime which implies that the claim 
would be denied based on the lack of a service connected 
disability.  In a February 2003 letter, the appellant was 
informed that her claim was denied because the RO's records 
showed that her spouse did not have the required military 
service to be eligible for VA benefits.  The appellant was 
specifically informed that "the law requires that basic 
eligibility to VA benefits may be established only upon 
verification of valid military service by the Service 
Department."  According to the Court in Pelea, this may be 
an affirmatively misleading statement.  

In a July 2003 statement of the case, the appellant was 
provided with a copy of 38 C.F.R. § 3.203.  Significantly, 
however, the statement of the case also included, under the 
Reasons and Bases section, the notation that "basic 
eligibility to VA benefits may be established only upon 
verification of valid military service by the National 
Personnel Records Center (NPRC)."  Again, according the 
Court, this is an affirmatively misleading statement.  In the 
only other supplemental statement of the case associated with 
the claims file, the appellant was provided with information 
in January 2006 regarding how certain service department 
certifications would be accepted as establishing guerilla 
service but was not provided with an excerpt of 38 C.F.R. 
§ 3.203.  The Reasons and Bases portion of the supplemental 
statement of the case informed the appellant that a review of 
the claims file demonstrated that the NPRC found no evidence 
that the appellant's spouse had qualifying military service.  
This again implies that the only way to establish qualifying 
military service is via a Service Department verification.  
The January 2006 supplemental statement of the case did not 
inform the appellant of the ability to substantiate her claim 
without certification from a service department.  This fact, 
coupled with the prior incorrect statement of the law in the 
February 2003 rating decision and the July 2003 statement of 
the case, plus the incorrect information provided in the 
December 2002 letter compels the Board to find that the 
appellant was not provided sufficient notification under the 
Veterans Claims Assistance Act of 2000 (VCAA).  The Board 
notes that the appellant has consistently argued that her 
spouse had qualifying guerilla service.  Therefore the issue 
of the appellant's spouse's service is a critical element of 
the claim.  See Pelea, Supra.   

Also, under Perla, it appears that VCAA notice should inform 
the appellant that she should provide any additional personal 
data pertaining to her husband, such as any aliases he may 
have used during the claimed military service.  See Pelea, 
Supra at 309.  

Unfortunately, another remand is necessary to comply with the 
Court's apparent holding in Pelea.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be furnished 
appropriate notice in accordance with 38 
C.F.R. § 3.159 and Pelea v. Nicholson, 19 
Vet. App. 296 (2005), as well as 38 
U.S.C.A. §§ 5103, 5103A and any other 
applicable legal precedent.  Specifically, 
appellant should be notified as to the 
inadequacy of the documents she submitted 
for purposes of showing qualifying service 
for her husband.  In addition, the 
appellant must be informed as to what (1) 
what would constitute acceptable evidence 
of qualifying military service, that is, 
she could show qualifying service with 
either official documentation issued by a 
U. S. Service department or verification 
of the claimed service by such department 
(such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or 
original Certificate of Discharge without 
verification from the appropriate service 
department), and (2) that she should 
provide any additional personal data 
pertaining to her husband, such as any 
aliases he may have used during the 
claimed military service.

2.  If any additional evidence is 
received, the appellant should be provided 
supplemental statement of the case.  After 
an opportunity to respond, the case should 
be returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


